Citation Nr: 1544174	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  05-06 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1978 to March 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In November 2008, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

This matter was previously before the Board in January 2009, when the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in August 2009, the Court vacated the Board's January 2009 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  The matter was again before the Board in March 2010, when the Board remanded it, and again in November 2010, when the Board denied it.  The Veteran appealed the Board's November 2010 denial to the Court.  In an Order dated in June 2011, the Court vacated the Board's November 2010 decision and remanded the case to the Board for development consistent with a JMR.  The matter was again before the Board in September 2011, when the Board remanded it.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As noted in the Introduction, this matter was remanded by the Board in September 2011.  In the September 2011 remand, the Board directed the AOJ to obtain an addendum opinion from the April 2010 VA examiner regarding the etiology of the Veteran's current psychiatric disabilities.  The remand directed:

In providing a rationale, the clinician must state the opinion in terms of "whether it is at least as likely as not" (50 percent or more likelihood) that the Veteran's current psychiatric disability is causally related to active service.  If the opinion is that the Veteran's current disability is not at least as likely as not related to active service, the opinion should include a rationale as to why the Veteran's current depression is not at least as likely as not related to symptoms described by the chaplain in service in a January 1980 letter.  The rationale must also include discussion of the Veteran's in-service and post service records, the Veteran's statements that he was separated from the service due to his inability to adjust and that he had depression in service, and the post service VA medical records which indicate that the Veteran's depression is due to his medical conditions.  (See records dated in December 2000, September 2001, August 2002, January 2003, and April 2003).

In February 2013, the examiner who conducted the April 2010 VA examination provided an addendum opinion.  The examiner noted a 1991 psychological evaluation in the medical record that provided a diagnosis of mild mental retardation and indicated the Veteran was in special education during school.  The examiner acknowledged the January 1980 letter written by the military chaplain in the Veteran's service treatment records, specifically noting the chaplain's statements that the Veteran had "difficulty adjusting to the military way of life" and that his "immature" and "impulsive" actions affected his judgement.  The examiner further noted that he reviewed the VA treatment notes of record, including a discharge summary dated in August 2000 following a psychiatric admission.  He then stated, "There are no service treatment records for depression while in service or seeking treatment for depression within one year of the discharge from service."  He opined that, according to the August 2000 discharge summary, "the Veteran's medical problems including Crohn's disease, IDDM, and CVA are at least as likely as not related to his depressive disorder."

In April 2014, the case was referred to the April 2010 VA examiner for a third time so that another VA addendum opinion could be obtained.  The April 2014 VA addendum opinion is virtually identical to the February 2013 VA addendum opinion, except it includes the statement, "Thus based on review of clinical documents, [the Veteran's] psychiatric disorder is less likely than not related to his active service.

When VA undertakes the effort to provide an examination in a service connection claim, it must ensure that the examination is adequate for decision-making purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 38 C.F.R. § 3.159(c)(4).  A medical opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'" Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Any opinion given "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions," Stefl, 21 Vet. App. at 124-25, and the "examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

In this case, the Board finds that the February 2013 and April 2014 VA addendum opinions are inadequate for decision-making purposes because they do not include a reasoned medical explanation supporting the conclusions reached.  Specifically, in the addendum opinions, the examiner summarized some of the medical evidence of record, and then concluded that the August 2000 discharge summary shows the Veteran's medical problems are at least as likely as not related to his depressive symptoms and that the Veteran's psychiatric disorder is less likely than not related to his active service.  There is no explanation as to how the medical records summarized support the conclusions reached.

Notably, in that regard, neither opinion includes a discussion of the Veteran's statements that he was separated from service due to his inability to adjust and that he had depression in service, as directed in the September 2011 Board remand.  They also do not include an explanation as to why the Veteran's depression is not at least as likely as not related to the symptoms described by the chaplain in the January 1980 letter, also as directed in the September 2011 Board remand.  Therefore, not only are the addendum opinions inadequate for decision making purposes, but they also do not substantially complete the September 2011 Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

As such, the case must be remanded so that another VA addendum opinion may be obtained.  See Barr, 21 Vet. App. 311.  The Board notes that this case has been referred to the April 2010 VA examiner three times without resolution of the matter.  Given this history, the Board finds that the VA addendum opinion should be obtained on remand from a VA examiner other than the one who conducted the April 2010 VA examination and provided the February 2013 and April 2014 VA addendum opinions.

Accordingly, the case is REMANDED for the following action:

1.  Forward the case to a VA clinician, qualified to render opinions on psychiatric disabilities, other than the VA examiner who conducted the April 2010 VA examination and provided the February 2013 and April 2014 VA addendum opinions.  The record and a copy of this Remand must be made available to and reviewed by the examiner.

Following review of the record, the examiner is asked to identify all acquired psychiatric disorders shown in the record proximate to, or during the appeal period, and opine whether it is at least as likely as not (50 percent or greater probability) that any such acquired psychiatric disorder was present during service and/or etiologically related to service, to include symptoms described in the military chaplain's January 1980 letter.

All opinions must be stated in terms of "whether it is at least as likely as not" and must be supported by adequate rationale.  A medical opinion is considered adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Any opinion given must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions, and the examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

In this case, if the opinion is that the Veteran's current psychiatric disability or disabilities are not at least as likely as not related to active service, the opinion will be adequate if the examiner provides a reasoned explanation as to why the evidence does not show that the Veteran's current symptoms had their onset during the Veteran's active service and why the Veteran's current psychiatric symptoms are not related to the symptoms described in the military chaplain's January 1980 letter.  Specifically, the examiner should discuss the military chaplain's statements that the Veteran had "difficulty adjusting to the military way of life" and that his "immature" and "impulsive" actions affected his judgement, and provide reasons as to why those psychiatric symptoms are distinct and/or different from his current psychiatric symptoms and current psychiatric diagnosis or diagnoses.  The examiner should discuss the Veteran's statements that he was separated from service due to his inability to adjust and that he had depression in service, and the post-service VA medical records, which indicate that the Veteran's depression is due to his medical conditions.  (See records dated in December 2000, September 2001, August 2002, January 2003, and April 2003).

If the examiner determines that another examination is required to provide the above information and opinions, then schedule the examination and appropriately notify the Veteran of it.

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent Supplemental Statement of the Case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


